       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 1 of 16

	  


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK



JENNIFER ERRICKSON                                         Civil Action No:
2207 East 12th Street
Number 93
Pueblo, CO 81001

MARK TROVATO                                               Collective Action Claim
2828 Mertensia Lane
Henrietta, NY 14467

              Plaintiffs,
                                                           Class Action Claim
Individually and on Behalf of All
Similarly Situated Employees

v.
                                                           Jury Trial Requested
PAYCHEX, INC.
911 Panorama Trail South
Rochester, NY 14625
Serve: C T Corporation System
       28 Liberty St.
       New York, NY 10005

                Defendant.


              COLLECTIVE ACTION COMPLAINT FOR WAGES OWED

       Plaintiffs Jennifer Errickson and Mark Trovato (“Plaintiffs”), on behalf of themselves and

all others similarly situated, by and through their undersigned counsel and The Law Offices of

Peter T. Nicholl, hereby submit their Complaint against Paychex, Inc. (“Defendant”), to recover

unpaid wages, liquidated damages, interest, reasonable attorneys’ fees and costs under Section

16(b) of the Federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

(hereinafter, “FLSA”); unpaid wages, liquidated damages, interest, reasonable attorneys’ fees and

costs under New York Minimum Wage Act, Labor Law § 650, et seq. and the New York Wage
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 2 of 16

	  


Payment Act, Labor Law § 190, et seq., (collectively, the “NYLL”); and in support thereof, state

as follows:

                           INTRODUCTION AND BACKGROUND

       Defendant is a human resources services company headquartered in Rochester, New York.

Defendant operates in multiple states and maintains over one hundred (100) offices across the

country. Plaintiffs and other similarly situated employees were hired by Defendant to assist its

clients with their payroll and benefits services. Plaintiffs and others similarly situated were all

given the title of Implementation Coordinator and/or Implementation Project Manager. However,

Defendant failed to properly compensate Plaintiffs and others similarly situated for all hours

worked. Defendant completed this illegal act by paying Plaintiffs and others similarly situated

under the guise of a salary. However, Plaintiffs’ duties did not exempt them from the overtime

requirements mandated by the FLSA and NYLL. Defendant willfully misclassified Plaintiffs and

others similarly situated as salaried employees for the purpose of not paying them overtime.

Through this unlawful scheme, Defendant intentionally evaded the payment of wages owed to

Plaintiffs and others similarly situated.

                                 JURISDICTION AND VENUE

       1.      Original jurisdiction in this Honorable Court is expressly provided by FLSA, 29

U.S.C. § 207, et seq.

       2.      Pursuant to 28 U.S.C. § 1331, this Court also has subject matter jurisdiction, as this

action is brought under the FLSA, 29 U.S.C. § 201, et seq.

       3.      Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court,

Western District of New York; Defendant’s corporate headquarters and principal place of business

are located in this district. Defendant also employs members of the proposed collective class and

transacts business in the Western District of New York. A substantial part of the events or
                                                 2
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 3 of 16

	  


omissions giving rise to the claims also occurred in this district.

                                              PARTIES

       4.        Defendant Paychex, Inc. (“Defendant”) is a corporation registered in Delaware.

       5.        Defendant maintains its corporate headquarters in Rochester, New York.

       6.        Defendant conducts business throughout the United States.

       7.        Defendant has offices in Alabama, Arizona, Arkansas, Calilfornia, Colorado,

Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Kansas, Kentucky, Louisiana, Maine,

Maryland, Massachusetts, Michigan, Minnesota, Missouri, Nebraska, Nevada, New Hampshire,

New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania,

Rhode Island, South Carolina, Tennessee, Texas, Utah, Virginia, Washington and Wisconsin.

       8.        Due to the nature of its business, Defendant is subject to the FLSA and NYLL.

       9.        Due to the amount in revenues generated, Defendant is subejct to the FLSA and

NYLL; Defendant’s annual dollar volume of business exceeds five hundred thousand dollars

($500,000.00).

       10.       From approximately October 2016 to July 2017, Plaintiff Jennifer Errickson

(“Errickson”) was employed by Defendant as an Implementation Project Manager.

       11.       Plaintiff Errickson is an adult resident of the State of Colorado.

       12.       During her employment with Defendant, Plaintiff Errickson worked remotely from

her residence in Missouri.

       13.       At all relevant times, Plaintiff Errickson met the definition of an employee for

Defendant, as the term is defined within the FLSA, 29 U.S.C. § 203.

       14.       From approximately March 2016 to April 2017, Plaintiff Mark Trovato was

employed by Defendant as an Implementation Coordinator.



                                                   3
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 4 of 16

	  


       15.     Plaintiff Trovato is an adult resident of the State of New York.

       16.     During his employment with Defendant, Plaintiff Trovato worked from

Defendant’s office in Rochester, New York.

       17.     At all relevant times, Plaintiff Trovato was Defendant’s employee, as this term is

defined within the FLSA, 29 U.S.C. § 203.

       18.     Within the meaning of the FLSA, 29 U.S.C. § 203(d), at all relevant times to this

Complaint, Defendant met the definition of an “employer” and has engaged in interstate commerce

and/or the production of goods for commerce.

       19.     At all times relevant, Plaintiffs engaged in interstate commerce by the nature of the

duties they performed as part of their employment with Defendant.

       20.     At all times relevant to this Complaint, Defendant controlled the administration of

its business and set employee schedules, including those of Plaintiffs and other similarly situated

employees.

       21.     Defendant’s agents were, individually and together, actively engaged in the

management and direction of Plaintiffs and others similarly situated.

       22.     Defendant possessed and exercised the authority to determine the hours worked by

Plaintiffs and others similarly situated.

       23.     Defendant had the power and authority to control the nature of the duties performed

by Plaintiffs and other similarly situated employees.

       24.     Plaintiffs and members of the putative class recognized Defendant’s authority and

obeyed Defendant’s instructions.

       25.     Defendant made all decisions relating to Plaintiffs’ and other similarly situated

employees’ rates and methods of pay.



                                                 4
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 5 of 16

	  


                       FACTUAL ALLEGATIONS FOR ALL CLAIMS

       26.     Defendant offers a wide variety of human resources services and software designed

to meet its clients’ payroll and benefits needs.

       27.     To assist its clients during the process of implementing these services and software,

Defendant employed Plaintiffs and other similarly situated employees to work as Implementation

Coordinators and Implementation Project Managers (collectively, “Implementation Rep(s)”).

       28.     Despite their titles, Plaintiffs’ and other Implementation Reps’ duties were non-

managerial in nature. Their work largely consisted of providing non-technical support and routine

customer service.

       29.     Plaintiffs and others similarly situated served as liaisons between Defendant’s

clients and the development teams responsible for implementing Defendant’s products. Plaintiffs’

and other Implementation Reps’ duties centered on maintaining routine communications with

clients for purposes of answering any questions they had. This primarily consisted of conveying

general information in reference to a client’s service plans and providing updates regarding all

service requests. There were basic protocols aligned with all of the tasks they performed.

       30.     Plaintiffs and others similarly situated were responsible for handling numerous

ongoing projects specific to Defendant’s clients. The expectation was that Plaintiffs and other

Implementation Reps would have thirty (30) to thirty-five (35) clients at one time. However, in

reality, Plaintiffs and others similarly situated were responsible for significantly more than that.

       31.     Plaintiffs and other Implementation Reps were required to schedule a “welcome

call” with a customer within twenty-four (24) hours of being assigned to a new project. Plaintiffs

and other Implementation Reps were required to discuss specific scripted topics on each call.

       32.     Plaintiffs and others similarly situated were also required to respond to any

customer inquiries within twenty-four (24) hours. These inquiries were typically nothing more
                                                   5
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 6 of 16

	  


than routine requests for status updates. Each inquiry required the scheduling of a follow-up call

for purposes of relaying information responsive to the client’s inquiry regarding their software.

       33.      Plaintiffs were not involved with managing or coordinating the implementation of

Defendant’s software. There were specialized teams managed by Defendant’s other employees

who were responsible for these tasks.

       34.     The focus of Plaintiffs’ and other Implementation Reps’ tasks was customer

service. From the initial welcome call until the completion of the implementation process,

Plaintiffs were responsible for all customer service related duties. Only when a client’s software

was fully implemented were Plaintiffs’ and other Implementation Reps’ customer service duties

complete.

       35.     While performing their duties, Plaintiffs and other implementation personnel did

not require any specialized training or advanced knowledge. All of their tasks were basic in nature.

They did not have any true decision-making authority.

       36.     Rather than make substantive determinations, Plaintiffs and others similarly

situated were solely responsible for conveying basic information between Defendant’s customers

and Defendant’s development teams.

       37.     In their roles as Implementation Project Managers and Implementation

Coordinators (collectively, “Implementation Rep(s)”), Plaintiffs and others similarly situated did

not perform any analysis.

       38.     Plaintiff and other Implementation Reps lacked discretion altogether; the

performance of their duties did not require independent judgement.

       39.     In their roles as Implementation Reps, Plaintiffs and others similarly situated did

not have any input regarding the manner in which their tasks were completed.



                                                 6
         Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 7 of 16

	  


         40.     Plaintiffs and other Implementation Reps did not have any input in regard to

Defendant’s employment policies or procedures.

         41.     Plaintiffs and other Implementation Reps did not have the authority to hire or fire

employees.

         42.     Plaintiffs and other Implementation Reps were not responsible for any supervisory

tasks.

         43.     Plaintiffs and others similarly situated satisfied the requirements of their positions

and adequately performed their duties to benefit Defendant.

         44.     Plaintiffs and other Implementation Reps were all paid a salary. They received the

same bi-weekly payments regardless of the number of hours they worked each week.

         45.     During her time as an Implementation Project Manager, Plaintiff Errickson

received an annual salary of approximately sixty-two thousand five hundred dollars ($62,500.00).

She was paid the same bi-weekly salary regardless of the number of hours she worked each week.

         46.     During his time as an Implementation Coordinator, Plaintiff Trovato received an

annual salary of approximately forty-five thousand dollars ($45,000.00). His bi-weekly payments

did not change, regardless of the number of hours he worked each week.

         47.     Plaintiffs and others similarly situated were scheduled to work forty (40) hours each

week. They were scheduled to work five (5) days a week, Monday through Friday. However, the

hours they actually worked far exceeded this schedule.

         48.     Due to the sheer number of projects they had to handle, Plaintiffs’ and other

Implementation Reps’ workload was extreme. Serving as the liaisons for all of these projects

resulted in them having to prepare correspondence at all times throughout the day, including times

they were not scheduled to work. These conditions caused Plaintiffs and other Implementation



                                                   7
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 8 of 16

	  


Reps to regularly work over forty (40) hours a week.

       49.     Having to always remain available to answer customer inquiries also caused

Plaintiffs and other Implementation Reps to work hours outside of their schedule. The strict

deadlines imposed by Defendant in regard to when Plaintiff and other Implementation Reps had

to respond to each inquiry forced them to work before and after their scheduled shifts.

       50.     Understaffing also contributed to Plaintiffs and others similarly situated having to

work more than their scheduled hours. Defendant failed to provide an adequate number of

personnel to meet the demands of its business. This includes not staffing the requisite number of

customer service representatives to meet its clients’ needs.

       51.     As a result, Plaintiffs and others similarly situated were required to handle tasks

that should have been completed by Defendant’s customer service representatives. Having to

perform tasks that should have been completed by other employees significantly increased

Plaintiffs’ and other Implementation Reps’ workload.

       52.     Due to the demands of their workload, it was common for Plaintiffs and others

similarly situated to work early in the morning, late in the evening, as well as on weekends. The

demands of their employment also required them to work remotely in order to keep up with their

daily tasks. The volume of their assignments left no other choice.

       53.     Due to all of these conditions, Plaintiffs and others similarly situated worked well

over forty (40) hours each week. Working overtime was integral to their employment. Plaintiffs

consistently worked fifty (50) to sixty (60) hours each week. There were times when they worked

even more.

       54.     Plaintiffs and others similarly situated should have been paid overtime (“time-and

a-half”) wages each week they worked over forty (40) hours. However, they were denied overtime



                                                 8
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 9 of 16

	  


wages altogether.

       55.        Defendant accomplished this illegal act by willfully misclassifying Plaintiffs and

other Implementation Reps as salaried employees. Accordingly, Plaintiffs and others similarly

situated failed to receive overtime wages.

       56.        There is no bona fide dispute that Plaintiffs and other similarly situated employees

are owed overtime wages for all hours worked over forty (40) in a week.

       57.        The duties performed by Plaintiffs and others similarly situated did not implicate

any exemptions contained within the FLSA or NYLL.

       58.        Defendant was well aware that the nature of the tasks performed by Plaintiffs and

others similarly situated entitled them to overtime wages.

       59.        Defendant knew of the excessive overtime hours worked by Plaintiffs and others

similarly situated.

       60.        Defendant’s upper management officials were well aware that Plaintiffs and other

Implementation Reps had to consistently work well over forty (40) hours a week to complete their

assigned tasks.

       61.        In bad faith, Defendant suffered, permitted and/or required Plaintiffs and others

similarly situated to work these overtime hours.

                  FLSA COLLECTIVE ACTION FACTUAL ALLEGATIONS

       62.        Pursuant to 29 U.S.C. § 216(b), Plaintiffs brings this action on behalf of themselves

and all other similarly situated employees.

       63.         Plaintiffs and all those similarly situated worked as Implementation Coordinators

and Implementation Project Managers (or in other positions with similar job duties) for Defendant.




                                                    9
                                            Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 10 of 16

	  


                                                           64.                                                        As Implementation Coordinators and Implementation Project Managers

(collectively, “Implementation Reps”), Plaintiffs and the FLSA collective are or were employed

by Defendant within the meaning of the FLSA.

                                                           65.                                                        Plaintiffs and other Implementation Reps were all paid a salary.

                                                           66.                                                        The proposed FLSA collective class is defined as:

                                                                                                                      All persons who work or worked as salaried Implementation Coordinators,
                                                                                                                      Implementation Project Managers, or in other positions with similar job
                                                                                                                      duties for Defendant at any time during the last three (3) years prior to the
                                                                                                                      filing of this Complaint through the entry of judgment (the “FLSA
                                                                                                                      collective”).1

                                                           67.                                                        Pursuant to 29 U.S.C. § 216(b), Plaintiffs have consented to be a part of this action.

Plaintiffs’ signed consent forms are attached as Exhibit A. As this case proceeds, it is likely that

additional individuals will file consent forms and join as “opt-in” Plaintiffs.

                                                           68.                                                        At all times relevant to this Complaint, Plaintiffs and other members of the FLSA

collective worked as non-exempt employees eligible for overtime pay.

                                                           69.                                                        The duties assigned to Plaintiffs and other similarly situated employees do not

satisfy the duties tests contained within any of the exemptions specified in the FLSA.

                                                           70.                                                        Defendant operated under a common policy of suffering, permitting and/or

requiring Plaintiffs and the FLSA collective to work unpaid overtime hours.

                                                           71.                                                        Defendant knew, or should have known, that Plaintiffs and the FLSA collective

routinely worked unpaid overtime hours.

                                                           72.                                                        Defendant imposed time limits and caseload requirements that resulted in Plaintiffs

and the FLSA collective to work excessive hours.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
  The proposed FLSA collective is limited to Implementation Coordinators and Implementation
Project Managers who work for Defendant as W-2 employees. The collective group does not
include those working for Defendant as “independent contractors.”
                                                                                                                                                                                                                                                    10
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 11 of 16

	  


        73.     Plaintiffs and the FLSA collective regularly worked over forty (40) hours per

workweek to meet Defendant’s production requirements.

        74.     Defendant failed to pay Plaintiff and the FLSA collective for the overtime hours

they worked.

        75.     Defendant’s unlawful conduct was widespread, repetitious and consistent, affecting

Plaintiffs and all members of the FLSA collective equally.

        76.     Defendant’s conduct was willful and in bad faith.

        77.     Defendant’s conduct has caused significant damages to Plaintiffs and the FLSA

collective.

        78.     Defendant is liable under the FLSA for failing to properly compensate Plaintiffs

and the FLSA collective.

        79.     There are numerous similarly situated current and former employees of Defendant

who have been denied proper overtime compensation, in violation of the FLSA.

        80.     These similarly situated employees would benefit from the issuance of court-

supervised notice of this lawsuit by providing an opportunity to join.

        81.     Notice of this action should be sent to all similarly situated Implementation

Coordinators and Implementation Project Managers.

        82.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s records.

                CLASS ACTION ALLEGATIONS UNDER NEW YORK LABOR LAW

        83.     Pursuant to Rule 23(b)(1), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff Trovato brings this action on behalf of himself and other current and former employees




                                                 11
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 12 of 16

	  


who worked for Defendant as Implementation Coordinators and Implementation Project Managers

in New York.

        84.     The class Plaintiff seeks to represent is defined as:

                All individuals who are or were employed by Defendant as salaried
                “Implementation Coordinators,” “Implementation Project Managers”
                and/or in similar positions in the state of New York and who have been
                denied, overtime and meal and rest period compensation as required by the
                respective state labor laws and implementing regulations at any time within
                six (6) years prior to the filing date of this action through the date of final
                disposition.

        85.     The proposed class is so numerous that joinder of all members is impracticable.

During the relevant period, Defendant employed dozens of Implementation Coordinators and/or

Implementation Project Managers in the state of New York.

        86.     The claims of the named Plaintiff are typical to the members of the proposed class.

The named Plaintiff and those similarly situated regularly worked more than forty (40) hours per

week, including working through meal and rest periods, and were denied overtime compensation.

Each member of the class was paid a salary that remained unchanged, regardless of the amount of

hours they worked each week. As a result, each and every class member suffered the same harm.

        87.     Each class member’s claim is controlled by New York’s wage and hour statutory

scheme and one set of facts. Pursuant Fed. R. Civ. P. 23(b)(3), questions of law and fact are

common to the class and predominate over any individual questions. Such common questions of

law and fact include, but are not limited to, whether the Rule 23 Class is similarly situated because

they all performed the same basic duties and were subject to Defendant’s common policy and

practice of not paying them overtime; and whether Defendant violated NYLL by failing to pay

Plaintiff and the class overtime compensation for hours worked in excess of forty (40) hours per

workweek.



                                                  12
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 13 of 16

	  


        88.     Pursuant to Fed. R. Civ. P. 23(b)(1)(A), a class action is superior to other available

methods for the fair and efficient adjudication of the controversy, particularly in the context of

wage and hour litigation where individual plaintiffs lack the financial resources and incentives to

prosecute separate lawsuits against their employer. The damages suffered by the individual class

members are small compared to the expense and burden of individual prosecutions of this

litigation. Prosecuting hundreds of identical, individual lawsuits would not promote judicial

efficiency or equity, nor result in consistent results. Class certification will eliminate the need for

duplicate litigation.

        89.     Pursuant to Fed. R. Civ. P. 23(b)(2), Defendant has acted, or has refused to act, on

grounds generally applicable to the Rule 23 class, thereby making appropriate final injunctive

relief, or corresponding declaratory relief, with respect to the class as a whole.

        90.     Plaintiff will fully and adequately protect the interests of the class. Plaintiff seeks

the same recovery as the class, predicated upon the same violations of law and the same damage

theory. Plaintiff has retained counsel who are qualified and experienced in the prosecution of

statewide wage and hour class actions. Neither Plaintiff nor his counsel have interests that are

contrary to, or conflicting with, the interests of the class.

                                        CAUSE OF ACTION

COUNT I – Violation of the FLSA: Failure to Pay Overtime Wages to Plaintiffs and the
FLSA Collective

        91.     Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

        92.     The FLSA, 29 U.S.C. § 207, requires employers to pay all non-exempt employees

one and one-half times the regular rate of pay for all hours worked over forty (40) per workweek.




                                                   13
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 14 of 16

	  


        93.     Plaintiffs and the FLSA collective are non-exempt employees entitled to FLSA

overtime compensation for all hours worked in excess of forty (40).

        94.     Plaintiffs and the FLSA collective work(ed) in excess of forty (40) hours per week,

but did not receive appropriate overtime compensation.

        95.     Defendant failed to accurately record the actual hours worked by Plaintiffs and the

FLSA collective.

        96.     Defendant willfully and intentionally failed to compensate Plaintiffs and the FLSA

collective for the overtime hours they worked.

        97.     There is no bona fide dispute that Plaintiffs and other similarly situated employees

are owed overtime wages for the work they performed for Defendant.

        98.     The foregoing conduct constitutes a willful violation of the FLSA, within the

meaning of 29 U.S.C. § 255(a).

        99.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs and

those similarly situated have suffered and will continue to suffer a loss of income and other

damages.

COUNT II – Violation of the New York Labor Law: Failure to Pay Overtime Wages to
Plaintiff and the Rule 23 Class

        100.   Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

        101.   Pursuant to the New York Labor Law, each employer shall pay all non-exempt

employees one and one-half times the regular rate of pay for all hours worked over forty (40) per

workweek.

        102.   Plaintiff and the Rule 23 class are non-exempt employees entitled to overtime

compensation for all hours worked in excess of forty (40).

                                                 14
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 15 of 16

	  


        103.   Plaintiff and the proposed Rule 23 class work(ed) in excess of forty (40) hours per

week, but did not receive the appropriate overtime compensation from Defendant.

        104.   Defendant unlawfully compensated Plaintiff and the class by paying them a salary.

        105.   Defendant willfully and intentionally failed to compensate Plaintiff and the rule 23

class for the overtime hours they worked.

        106.   There is no bona fide dispute that Plaintiff is owed overtime wages for the work he

performed for Defendant.

        107.   Defendant acted willfully and with reckless disregard of clearly applicable

provisions of the NYLL.

        108.   As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the

class have suffered and will continue to suffer a loss of income and other damages.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated, pray

for the following relief:

               A.      Designation of this action as a collective action on behalf of
                       Plaintiffs and those similarly situated;

               B.      Pursuant to 29 U.S.C. § 216(b), prompt issuance of notice to all
                       those similarly situated apprising them of the pendency of this action
                       and permitting them to assert timely FLSA claims by filing
                       individual consent forms.

               C.      Designation of this action as a class action on behalf of Plaintiffs
                       and all members of the proposed state classes;

               D.      Leave to add additional plaintiffs by motion, the filing of written
                       consent forms, or any other method approved by the Court;

               E.      Judgment that Defendant’s classification of Plaintiffs and similarly
                       situated employees as exempt was done in error and that Defendant
                       failed to pay Plaintiffs and those similarly situated in accordance
                       with the standards set forth by the FLSA and the NYLL;

                                                15
       Case 6:19-cv-06347-EAW-MJP Document 1 Filed 05/09/19 Page 16 of 16

	  



               F.      Judgment that Defendant’s violations were willful;

               G.      Judgment that Defendant failed to maintain accurate time records of
                       all the hours worked by Plaintiffs, in violation of the FLSA;

               H.      An award in an amount equal to Plaintiffs’ and the similarly situated
                       employees’ unpaid back wages at the applicable overtime rate;

               I.      An award to Plaintiffs and those similarly situated for the amount of
                       unpaid wages owed, liquidated damages and other penalties
                       provided by law and interest thereon;

               J.      An award of prejudgment interest to the extent liquidated damages
                       are not awarded;

               K.      Pursuant to 29 U.S.C. § 216 and/or other applicable laws, an award
                       of reasonable attorneys’ fees and costs to be satisfied in full by
                       Defendant; and

               L.      All further relief deemed just and equitable by this Honorable Court.

                                 REQUEST FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs and the FLSA

collective request that a jury of their peers hear and decide all possible claims.



                                              Respectfully submitted,


                                               THE LAW OFFICES OF PETER T. NICHOLL
                                               Benjamin L. Davis, III
                                               bdavis@nicholllaw.com
                                               Kelly A. Burgy
                                               kaburgy@nicholllaw.com
                                               36 South Charles Street, Suite 1700
                                               Baltimore, MD 21201
                                               Telephone: (410) 244-7005

                                              ATTORNEYS FOR PLAINTIFFS AND THE
                                              PUTATIVE FLSA COLLECTIVE CLASS



                                                 16
